Order entered September 29, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00533-CR

                                RAMIRO PAYAN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F09-72851-Y

                                           ORDER
       This is the fifth order this Court has had to issue regarding the exhibits in this case. On

September 10, we ordered Sharon Hazlewood, official court reporter of the Criminal District

Court No. 7, to file a supplemental record containing all of the exhibits, including Defendant’s

Exhibit no. 2, by September 17, 2014. We further warned Ms. Hazlewood that no further

extensions would be granted.     Nevertheless, to date, Ms. Hazlewood has neither filed the

supplemental record with the exhibits nor communicated with the Court regarding the

supplemental record.

       Accordingly, we ORDER Sharon Hazlewood, official court reporter of the Criminal

District Court to file, by 5:00 P.M. ON OCTOBER 2, 2014, a supplemental record containing
all of the exhibits admitted into evidence during trial, including Defendant’s Exhibit no. 2, a

video CD.

        We further ORDER that Ms. Hazlewood not sit as a court reporter until she has filed the

exhibits in this appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

official court reporter, Criminal District Court No. 7; and to counsel for all parties.


                                                       /s/     LANA MYERS
                                                               JUSTICE